By the Court.

It is clear that the plea in bar does not show a performance of the condition of the deed; for it is nowhere stipulated therein that the mortgagees shall be obliged to receive their support in the house of the mortgagor, or of any of his assignees On the contrary, wherever they choose to live, they have a right to *243be supported, according to this contract, so that they do not create needless expense to the mortgagor, or those holding under him.
The demandant has a right, therefore, to the possession of * the estate, unless the mortgagor will pray for the conditional judgment; in which case, an estimate may be made of the time during which she has been left without support, and judgment nisi, &c., may then be entered, (a)

 Vide Jackson vs. Florence, 16 Johns, 47.